PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pitzer et al.
Application No. 16/003,349
Filed: 8 Jun 2018
For: OPTICAL NETWORK POWER CONSUMPTION MITIGATION

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed November 19, 2021, requesting revival of the above-identified application.
 
The petition under 37 CFR 1.137(a) is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The application data sheet (“ADS”) submitted with the application papers on June 8, 2018 lists three joint inventors, Armin Ptizer, Anthony Sanders, and Christain Jenkner, and an applicant, Lantiq Deutschland GbmH. On November 13, 2019, the Office mailed a Notice of Allowance. 
On December 12, 2019, three substitute statements for the three joint inventors were filed. Marc Asperas, the corporate patent counsel for Lantiq Deutschland GmbH, executed the three substitute statements. On January 30, 2020, applicant paid a $1000 issue fee and submitted an executed Part B- Fee Transmittal.  On February 18, 2020, the Office mailed a Corrected Notice of Allowance and a Letter Withdrawing the Notice of Allowance and Fees Due on February 18, 2020. The Letter Withdrawing the Notice of Allowance and Fees Due states the application is being withdrawn from issue because an inventor’s oath/declaration, executed by or with respect to each inventor, in compliance with 35 U.S.C. 115 and 37 CFR 1.63 or 1.64 have not been submitted. On May 7, 2020, applicant submitted an executed Part B – Fee(s) Transmittal and paid another $1000 issue fee.  The Office mailed a Notice of Abandonment on June 19, 2020, stating that the application was abandoned due to applicant’s failure to timely file the inventor’s oath/declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).  

The three substitute statements for the three joint inventors executed by Marc Asperas, Corporate Patent Counsel for applicant Lantiq Deutschland GmbH that were filed on December 12, 2019 are not acceptable. The ADS submitted on June 8, 2018  established the Applicant as Lantiq Deutschland GbmH. The substitute statements filed on December 12, 2019 were signed by an authorized representative for Lantiq Deutschland GmbH - not GbmH.

The present renewed petition under 37 CFR 1.137(a) must be dismissed because applicant has not filed a petition to withdraw from issue. The Office received a renewed petition under 37 CFR 1.137(a), a RCE, three substitute statements for the three joint inventors (originally filed December 12, 2019), a petition to change the applicant to Lantiq Deutschland GmbH, and a marked-up ADS listing Lantiq Deutschland GmbH as applicant on November 19, 2021. 37 CFR 1.312 prohibits amendments after the payment of an issue fee.  A petition to withdraw from issue is required, as well.

Any petition filed under 37 CFR 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 CFR 1.313(c)." Petitioner must identify the specific reason withdrawal is requested 37 CFR 1.313(c)(1)-(3).

Please file a renewed petition under 37 CFR 1.137(a) to revive this abandoned application and a petition to withdraw from issue. No additional petition fees are due.

Petitioner paid a second petition to revive fee with the present renewed petition. Only one petition to revive fee is required. Petitioner should request the Office refund the $2100 petition fee paid on November 19, 2021 and the second $1000 issue fee paid on May 7, 2020.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET